Citation Nr: 0717801	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.

2.  Whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970, including service in the Republic of Vietnam. His 
awards and decorations include the Combat Infantry Badge and 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

During the pendency of the appeal, pending issues of service 
connection for a stomach condition and headaches were granted 
in a July 2004 rating decision, and are no longer before the 
Board. In a May 2005 rating action, the RO also increased the 
rating for PTSD from 30 to 50 percent. Because the increase 
in the evaluation does not represent the maximum rating 
available for this disability, the veteran's claim for an 
increased evaluation remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993); see also Norris v. West, 12 
Vet. App. 413, 420 (1999).

The veteran's representative recently remarked that the 
veteran is unable to work as a result of his service-
connected disabilities.  The issue of entitlement to a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities is referred to the RO 
for appropriate action. 

In a May 2005 VA Form 9 substantive appeal, the veteran 
requested a video conference hearing before a member of the 
Board. However, in a signed May 2005 form, he opted for a 
personal hearing before a Decision Review Officer. He 
testified before a Decision Review Officer at personal 
hearings at the RO in September 2003 and in August 2005. 
Transcripts of the hearings are of record.

The issue of new and material evidence to reopen the claim of 
entitlement to service connection for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

During the period of the appeal, occupational and social 
impairment from the veteran's PTSD more nearly approximates 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, with inability to 
establish and maintain effective relationships; total 
impairment is not shown.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 70 
percent, and no higher, for PTSD during the period of the 
appeal have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA must provide notice which 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Consistent with the above, the record reflects that the RO 
informed the veteran of the evidence and information needed 
to substantiate the claim for an increased rating in for PTSD 
in an April 2004 notification letter, and informed the 
veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  In an August 2006 notification 
letter, the veteran was again informed of what evidence that 
would be pertinent to his claim and to either submit such 
evidence or provide the RO with the information and 
authorization necessary for the RO to obtain such evidence. 
Readjudication in August 2006, promulgated as a supplemental 
statement of the case, again informed the veteran of evidence 
necessary to substantiate his claim for a higher disability 
rating. Although the initial VCAA notifications did not 
inform the veteran of the range of disability ratings 
provided by law or of the rules governing the effective dates 
of disability ratings, the recent August 2006 notification 
letter associated with the supplemental statement of the case 
provided these notifications.  Thus the veteran and his 
representative had adequate notifications of the evidence 
necessary to substantiate the claim for increase decided 
herein, and opportunity to submit evidence as required to 
substantiate the claim. There is no indication or reason to 
believe that the ultimate decision of the RO would have been 
different had VCAA notice been provided at earlier times. See  
Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005) 
("Mayfield I"), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006)). In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claims by the originating agency were insignificant and non 
prejudicial to the veteran. 

As regards the duty to assist, the Board further notes that 
the service medical records and all identified records of 
post-service treatment for PTSD have been obtained. He was 
afforded VA examinations for PTSD, and also submitted various 
statements in support of his claim. The medical evidence of 
record is adequate to decide the claim and no further action 
is required to comply with the VCAA or implementing 
regulations. The Board will therefore proceed with 
adjudication of the claim for increased rating for PTSD.

Increased rating - PTSD.

Service connection was granted for Post-traumatic stress 
disorder (PTSD) in October 2000, and assigned a 10 percent 
evaluation effective from June 1999. In November 2002, the 
Board of Veterans' Appeals (Board) increased the initial 
rating from 10 to 30 percent. The RO implemented the Board's 
decision, awarding a 30 percent disability rating effective 
from June 1999. The veteran filed a claim for increase in 
April 2004, which the RO denied in a September 2004 rating 
decision, and the veteran appealed, contending that a higher 
rating is warranted. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3. Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances. Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995). Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The applicable General Rating Formula for Mental Disorders 
provides that a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) is a scale from 0 
to 100, reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) ("DSM-IV")(100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms). See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130. A GAF of 61-70 denotes some mild 
symptoms (e.g. depressed mood and mild insomnia); 51-60 
denotes moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); 41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job); 31-40 is defined as some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man, 
avoids friends, neglects family, and is unable to work). 

Pertinent evidence submitted in support of the claim dated 
from 2003 onwards includes VA Mental Health Clinic outpatient 
treatment notes, Vet. Center counseling notes, VA 
examinations in May 2004 and June 2006, and statements from 
the veteran. The Board has reviewed all of the evidence of 
record in support of the claim. The Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence. Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000). Accordingly, only the 
salient records will be discussed below. 

On May 2004 VA examination the veteran endorsed problems with 
anger, irritability, and that he loses his temper, but is now 
able to walk away mostly. He denied suicidal or homicidal 
ideation at any time, and reported insomnia.  He described 
concentration was fair and reported crazy dreams about 
Vietnam experiences.  He denied anxiety with these things, 
and reported that he was vigilant. He listed numerous health 
problems in the prior 4 years, including back, coronary 
artery bypass surgery and left inguinal herniorrhaphy. He 
quit work two years ago because of medical problems, has been 
married for over 30 years, stated that his marriage was okay, 
that he did not visit with people, and that he went to church 
regularly. 

A mental status examination revealed the veteran was alert 
and fully oriented with poor eye contact. Affect was 
restricted and blunted, but he became tearful and depressed 
during the interview. Thinking was disorganized and he could 
not recall dates for events in his life. He was not anxious 
or agitated, was slow in concentration in terms of serial 
7's, and immediate memory was good at 4/4. Recent and remote 
memories were patchily impaired, and short-term recall was 
impaired at 2/5 after five minutes. Judgment was adequate and 
insight fair, with no evidence of psychotic or suicidal or 
homicidal thinking. The diagnoses were major depressive 
disorder, recurrent, moderate, PTSD chronic, with a GAF was 
estimated at 51. Vet. Center group progress notes from 1997 
to 2004 show that the veteran attended PTSD group sessions 
regularly. His affect was generally noted as appropriate, and 
the veteran participated in the group. 

The veteran made VA aware that he had received treatment from 
the Jackson Vet. Center and VAMC.  The records received from 
the Vet. Center show the veteran received treatment and 
counseling from 1997 through 2004 for isolation, anxiety, and 
re-experiencing of PTSD symptoms. 

VA outpatient Mental Health Clinic and case management group 
and individual treatment notes from 2002 through 2005 reflect 
the veteran was quiet but attentive in case management group 
and trauma group sessions. In 2003 he acknowledged that he 
was doing well although with some variability in level of 
functioning from day to day. The examiner noted that the 
veteran was tearful but the veteran reported it was 
involuntary watering of the eyes regardless of his thoughts. 
He reported taking paroxetine, but the refill history of the 
medications showed that he had only recently resumed regular 
use of the medications. VA outpatient treatment notes from 
September 2003 show attendance at marital counseling sessions 
with his wife reportedly for anger, emotional distance, and 
irritability, and individual counseling sessions. In many 
sessions, the veteran did not participate. On other 
occasions, he reported satisfaction with his medication 
regimen, and that he was taking his medications reliably. In 
December 2003 individual treatment notes, the veteran 
reported significant benefits from the monthly group meetings 
at VA as well as weekly sessions. He felt that social support 
and coping strategies learned helped him deal with symptoms 
over the past several years. January 2004 VA outpatient 
treatment notes group session, reflected frustration and 
irritability, and he expressed interest in anger management 
classes. July 2004 support group notes show the veteran was 
quiet during the group discussions, but indicated goals of 
anger management and improving sleep. In 2005, he continued 
to report sleep and anger management problems, was becoming 
more active in his group sessions and was making an effort to 
find ways to improve his life and find meaning. In a May 2005 
rating decision, the RO increased the rating from 30 to 50 
percent. 

A January 2006 VA hospitalization discharge summary reflects 
admission for depression without psychosis and insomnia, and 
after displaying irritability, poor sleep, and significant 
depression during his trauma group meeting.  The veteran's 
GAF was noted as 50 to 60.  No suicidal ideation and no audio 
or visual hallucinations were noted at the time.  He was 
restarted on medications; his sleep improved and he was 
discharged after one day on medications. In February 2006 
follow-up counseling, he reported marital discord and 
difficulty associating with others, and his medications were 
changed. 

On June 2006 VA PTSD examination, the examiner reviewed the 
C-file and interviewed the veteran who reported that he 
stopped working due to physical disability. He could not say 
whether he was seeing a psychiatrist, but was being followed 
at the Mental Health Clinic and attended once a month. His 
chief complaint was feeling nervous off and on for last three 
or four years, mood was angry for the past ten years, with 
crying spells, he was nervous in crowds, had vague visual 
hallucinations he was unable to explain, and hears noises. He 
denied paranoid thoughts, endorsed nightmares and dreams of 
fighting in Vietnam, and poor sleep. He had flashbacks, 
startle response, avoidance behavior, intrusive thoughts. He 
got along with his wife most of the time. The examiner noted 
that the veteran had no difficulty in thought process or 
communication, and his behavior was good. Mental disorder was 
noted as chronic, continuous of moderate degree, and 
prognosis was guarded.

Mental status examination revealed the veteran was tired, 
sleepy, with psychomotor full eye contact, cooperative and 
with affect restricted to a depressed mood. He denied 
suicidal or homicidal ideations, and had no active auditory 
hallucinations, visual hallucination or paranoid thoughts 
without grandiosity or delusion. He was alert, oriented times 
three and could perform serial 3's, was able to spell his 
name backwards, and remembered two objects out of three after 
5 minutes. He reported that medication was the only answer 
for his psychiatric illness. Diagnosis was AXIS I Post-
traumatic stress disorder, chronic, continuous, moderately 
severe in nature; AXIS II deferred, AXIS III chronic pain, 
gastroesophageal reflux disease. AXIS V Global Assessment of 
Functioning secondary to PTSD was 30 to 40. The veteran was 
noted as having a sleep problem, and was referred to his 
psychiatrist for a trial of sleep medications. In the June 
2006 VA medical center trauma treatment counseling group the 
veteran reported a decrease in symptoms and that he was 
taking his medications, however records showed that his 
medications had not been refilled for two months, and GAF was 
noted to be 56. Additional VA outpatient treatment records 
including trauma group notes, trauma recovery program notes 
and trauma support group notes generally reflect attendance 
and sessions to treat nightmares and flashbacks and intrusive 
thoughts of war experiences.

The veteran submitted several statements describing his 
disability. In January 2006, he related an increase in daily 
problems, with more stress than in the past, confusion with 
daily tasks, arguments, restlessness, and combative behavior. 
He described panic attacks and sleep deprivation, periods of 
depression and mood swings, increasing problems with trust 
even with his wife, guilt, and problems dealing with others. 
The Board has no reason to doubt the veteran's credibility in 
this regard.

On longitudinal review, the Board concludes that the evidence 
of record demonstrates an increase in symptomatology more 
closely approximating a 70 than 50 percent rating. The most 
recent examination report shows that the veteran had an 
anxious affect and impairment of judgment and insight. He has 
reported increasing marital difficulty, and was hospitalized 
in January 2006 for exacerbation of his PTSD. Additionally, 
his GAF scores reflect fluctuating moderate to severe 
disability, as demonstrated by a range of GAF of 30 - 60. 
With resolution of reasonable doubt in the veteran's favor, 
the Board finds the higher 70 percent rating is warranted.

The Board has also considered whether the disability warrants 
a 100 percent rating during any portion of the appeal. The 
evidence shows that the disability has not resulted in 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 
The record demonstrates that the veteran was oriented in all 
spheres, and there was maintenance of personal hygiene and 
other activities of daily living. Therefore, the Board has 
concluded that the level of impairment required for a 100 
percent rating is not present.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. The January 2006 
hospitalization was for one day, and the veteran was quickly 
stabilized and discharged on medications. The record reflects 
no frequent periods of hospitalization or exceptional or 
unusual disability factors such as to render impractical the 
application of the regular schedular standards. In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation. Therefore, the Board 
concludes that referral of the case for extra-schedular 
consideration is not warranted. See 38 C.F.R. 3.321(b)(1); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996).




ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the criteria governing the payment of VA monetary 
benefits.


REMAND

Since the time the veteran filed his appeal, a decision by 
the United States Court of Appeals for Veterans Claims 
established enhanced notice requirements for applications to 
reopen claims based on new and material evidence. Pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006), an appellant 
attempting to reopen a previously adjudicated claim must now 
be notified of the elements of his claim, and of the precise 
definitions of "new" and "material" evidence and what 
evidence would be necessary to reopen the claim, depending 
upon the basis of any previous denial of the claim.

The Board has reviewed the file and finds such notice has not 
been provided pertinent to the August 2001 application to 
reopen the claim of entitlement to service connection for 
hypertension. The case is therefore remanded for compliance 
and appropriate notification.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), of the appropriate and 
complete definitions of new and material 
evidence, and of the unique character of 
the evidence required to reopen the 
previously denied claim of entitlement to 
service connection for hypertension. The 
application to reopen was filed in August 
2001 so this notice must contain 
information of the requirements 
appropriate to claims to reopen filed 
before August 29, 2001.

2.  After the above actions have been 
completed and a corrective notice and 
assistance letter has been issued, and 
the veteran has been given adequate time 
to respond, the RO should adjudicate the 
claim based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


